Case: 14-14179   Date Filed: 07/28/2015    Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14179
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:06-cr-00215-JDW-TBM-4



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

BRANDI L. HODO,

                                               Defendant - Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 28, 2015)

Before MARCUS, WLLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 14-14179       Date Filed: 07/28/2015     Page: 2 of 3


       Brandi Hodo appeals her sentence to a two-year term of supervised release,

imposed after the revocation of her prior term of supervised release pursuant to 18

U.S.C. § 3583(h).1 She argues the district court erred in imposing the two-year

term of supervised release because the district court failed to adequately weigh

certain mitigating 18 U.S.C. § 3553(a) factors, such as her life history, the facts

surrounding her violation, and the Government’s request that the district court not

impose a new term of supervised release. After review,2 we affirm.

       The district court did not abuse its discretion by imposing the two-year term

of supervised release. The district court considered, among the other § 3553(a)

factors, that Hodo’s repeated violations of her previous terms of unsupervised

release indicated she needed more supervised release. See United States v.

Gresham, 325 F.3d 1262, 1268 (11th Cir. 2003) (“Defendants who violate the

conditions of their supervised release are the defendants most in need of more

supervised release.”) Although the Government requested the district court not to

impose a term of supervised release, the district court was not constrained by the

Government’s request. United States v. Johnson, 132 F.3d 628, 630 (11th Cir.

1998) (“That the sentencing court is not bound by the parties’ agreements or

recommendations is well settled.”). Hodo has not met her burden of establishing

       1
           Hodo does not challenge her sentence of six months’ imprisonment.
       2
         We review the substantive unreasonableness of a sentence for abuse of discretion.
United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).
                                               2
              Case: 14-14179    Date Filed: 07/28/2015   Page: 3 of 3


that her sentence to a new term of supervised release was “unreasonable in light of

the record and the § 3553(a) factors.” See United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010). We accordingly affirm.

      AFFIRMED.




                                         3